7 F.3d 1042
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Charles Denny LEESON, Appellant,v.K. L. MURPHY, Assistant Warden, Benton Unit, ArkansasDepartment of Correction; Arkansas Department ofCorrection, Appellees.
No. 93-2598EA.
United States Court of Appeals,Eighth Circuit.
Submitted:  October 5, 1993.Filed:  October 12, 1993.

Before FAGG, BOWMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Arkansas inmate Charles Denny Leeson appeals the district court's order staying his 42 U.S.C. § 1983 action until Leeson exhausts state remedies.  Because Leeson seeks the restoration of good-time credits, the district court properly applied the 28 U.S.C. § 2254 habeas corpus exhaustion requirement to Leeson's § 1983 action.   Offet v. Solem, 823 F.2d 1256, 1257-58 (8th Cir. 1987).  Thus, we affirm.


2
We deny Leeson's motion to modify the record on appeal.  Leeson can request modification of the docket sheet in the district court.